

AMENDED AND RESTATED PROMISSORY NOTE


This Amended and Restated Promissory Note is intended to completely amend and
restate the Promissory Note between the parties dated March 1, 2008, in the
original principal amount of $15,550,000.00, under the terms and provisions set
forth below:


Date:
July 7, 2009
   
Maker:
Nevada Gold & Casinos, Inc. (“NGC”)



Maker’s Mailing Address:
50 Briar Hollow Lane, Suite 500W
 
Houston, Texas  77027-9304



Holder/Payee:
Louise H. Rogers, as her separate property (“Rogers”)



Holder/Payee’s Mailing Address:
2512 Alta Mira
 
Tyler, Texas  75701-7301



The terms “Maker,” “Holder/Payee,” and other nouns and pronouns include the
plural if more than one exists.  The terms “Maker” and “Holder/Payee” also
include their respective heirs, personal representatives, and assigns.  NGC and
Rogers are collectively referred to in this Note as the “Parties.”


Place for Payment (including county):
2512 Alta Mira
 
Tyler, Smith County, Texas  75701-7301



Principal Amount:
Six Million and No/100 Dollars ($6,000,000.00)
   
Annual Interest Rate:
Ten Percent (10%) through June 30, 2010, and from July 1, 2010, until maturity,
Eleven Percent (11%)





Terms of Payment (principal and interest):
Interest payments only on or before the last day of each month, with the
principal balance and all accrued interest due and payable on or before June 30,
2013 (the “Maturity Date”).



Annual Interest Rate on Matured, Unpaid Amounts:    Eighteen Percent (18%)


Security for Payment:
As set forth in the July 2009 Amended and Restated Security Agreement dated July
7, 2009 (the “ARSA”), which is incorporated by reference in this Note for all
purposes as if fully set forth at length.



NGC promises to pay to the order of Louise H. Rogers at the place for payment
and according to the terms of payment the principal amount plus interest at the
rates stated above.  All unpaid amounts shall be due by the final scheduled
payment date.


NGC reserves the right to prepay the entire principal due under this Note at any
time prior to maturity without penalty, and interest shall cease on any amount
so prepaid.


If NGC defaults in the payment of any installment of this Note, either of
principal or interest, as the installment becomes due and payable, then in that
event Rogers shall have the option to declare the entire unpaid balance of
principal and accrued interest immediately due and payable.  NGC [and each
surety, guarantor, and endorser] waives all notices, demands for payment,
presentations for payment, notices of intent to accelerate maturity, notice of
acceleration, protests, and notices of protest.  All definitions and provisions
of the ARSA related to default and all other matters in the ARSA apply to this
Note.
 
Page 1 of 2

--------------------------------------------------------------------------------


 
The Parties to this Note intend to comply with the usury laws applicable to this
Note.  Accordingly, the Parties agree that no provision in this Note or in any
related documents (if any) shall require or permit the collection of interest in
excess of the maximum rate permitted by law.  If any excess interest is provided
for or contracted for in this Note, or charged to NGC or any other person
responsible for payment, or received by Rogers, or if any excess interest is
adjudicated to be provided for or contracted for under this Note or adjudicated
to be received by Rogers or her assignee or successor, then the Parties
expressly agree that this paragraph shall govern and control and that neither
NGC nor any other party liable for payment of the Note shall be obligated to pay
the amount of excess interest.  Any excess interest that may have been collected
shall be, at Rogers’ option, either applied as credit against any unpaid
principal amount due or refunded to NGC.  The effective rate of interest shall
be automatically subject to reduction to the maximum lawful contract rate
allowed under the usury laws of the State of Texas as they are now or
subsequently construed by the courts of the State of Texas.
 
If this Note is given to an attorney for collection, or if suit is brought for
collection, or if it is collected through probate, bankruptcy, or other judicial
proceeding, then NGC shall pay Rogers’ actual attorney’s fees in addition to
other amounts due.


This Note may not be amended or modified in any manner without the express
written consent of Rogers or her attorney.


Maker:


Nevada Gold & Casinos, Inc.


By:
/s/ Robert B. Sturges
 
Robert B. Sturges, Chief Executive Officer 


 
Page 2 of 2

--------------------------------------------------------------------------------

 
